Citation Nr: 9900893	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1936 to December 1940 and January 1941 to April 
1959.


This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

When, during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

The veteran is service-connected for diverticulitis and 
assigned a noncompensable rating.  In January 1997, the 
veteran filed a claim for increased rating.  The veteran 
claimed that he had increased gastrointestinal problems.  The 
RO construed this as a claim for service connection for a 
stomach disorder.  Although the language used in the 
veteran's original statements in support of his claim is 
ambiguous, it is apparent from the Form 9 that he is seeking 
an increased rating for his service-connected diverticulitis.  
The RO did not address this issue.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request, through the 
veteran's representative, that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for diverticulitis or other 
gastrointestinal disorders, as well as 
the approximate dates of such treatment.  
Then, after obtaining any necessary 
authorization from the veteran, the RO 
should request copies of those treatment 
records.  The requested records should 
include any clinical notes of treatment.

2.  The RO should request the veteran to 
clarify whether he is seeking service 
connection for a separate stomach 
disorder in addition to his claim for a 
compensable rating for diverticulitis.  
If so, the RO should readjudicate the 
claim for service connection for a 
stomach disorder in light of the evidence 
obtained pursuant to the requested 
development.  If the veteran submits a 
well-grounded claim, the RO should 
conduct necessary development in 
accordance with the duty to assist.  If 
the veteran is not seeking service 
connection for a separate stomach 
disorder, the RO should request the 
veteran to withdraw in writing that issue 
from appellate consideration in 
accordance with 38 C.F.R. § 20.204 
(1998). 

3.  The RO should adjudicate the 
veterans claim for a compensable rating 
for service-connected diverticulitis.  

If the appeal is not withdrawn and remains denied, or the 
veteran files a notice of disagreement with any new issue, the 
RO should issue a Supplemental Statement of the Case and 
should provide the veteran and his representative an 
opportunity to respond.  The SSOC should include a synopsis of 
the facts and of the applicable laws regarding any issue to 
which the veteran has filed a notice of disagreement.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
